Electronically Filed
                                                          Supreme Court
                                                          SCWC-12-0000477
                                                          03-APR-2018
                                                          02:42 PM


                             SCWC-12-0000477

             IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                            STATE OF HAWAI#I,
                     Respondent/Plaintiff-Appellee,

                                   vs.

                             UBALDO A. CRUZ,
                     Petitioner/Defendant-Appellant.


             CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                   (CAAP-12-0000477; CR. NO. 09-1-1724)

                 ORDER DISMISSING CERTIORARI PROCEEDING
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon further consideration of the records and files in

this case, it appearing that the writ of certiorari herein was

improvidently granted,

          IT IS HEREBY ORDERED that this certiorari proceeding is

dismissed.

          DATED: Honolulu, Hawai#i, April 3, 2018.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Richard W. Pollack

                                     /s/ Michael D. Wilson